            Case 2:19-cv-01303-KJM-CKD Document 8 Filed 10/18/19 Page 1 of 2
1    Amy L. Bennecoff (275805)
     Kimmel & Silverman, P.C.
2    30 East Butler Pike
     Ambler, PA 19002
3
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
     teamkimmel@creditlaw.com
5    Attorney for Plaintiff

6
                          IN THE UNITED STATES DISTRICT COURT
7                       FOR THE EASTERN DISTRICT OF CALIFORNIA

8    KATINA LACY,                                §
                                                 §
9
                   Plaintiff,                    §      Civil Action No. 2:19-cv-01303-KJM-CKD
                                                 §
10
                   v.                            §
11                                               §
     CAPITAL ONE,                                §
12                                               §
                   Defendant.                    §
13                                               §
                                                 §
14

15                              NOTICE OF VOLUNTARY DISMISSAL
16
     TO THE CLERK:
17
            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff voluntarily dismisses
18

19   the Complaint with prejudice.

20

21                                                         /S/ Amy L. Bennecoff Ginsburg
                                                            Amy L. Bennecoff Ginsburg Esq.
22
                                                            Kimmel & Silverman, P.C.
                                                            30 East Butler Pike
23
                                                            Ambler, PA 19002
24                                                          Phone: (215) 540-8888
                                                            Fax: (215) 540-8817
25                                                          Email: teamkimmel@creditlaw.com
                                                            Attorney for the Plaintiff
26
                                                           Date: October 18, 2019
27

28                                                -1-

                                      NOTICE OF VOLUNTARY DISMISSAL

                                                                                    2:19-cv-01303-KJM-CKD
27
           Case 2:19-cv-01303-KJM-CKD Document 8 Filed 10/18/19 Page 2 of 2
1

2                                 CERTIFICATE OF SERVICE
3
           I, Amy L. B. Ginsburg, Esquire, do certify that I served a true and correct copy of the
4
     Notice of Voluntary Dismissal in the above-captioned matter, upon the following via CM/ECF
5
     system:
6

7      Adam H. Settle, Esq.
       Ballard Spahr LLP
8      1735 Market Street, 51st Floor
       Philadelphia PA 19103
9      Phone: 215-864-8861
       Email: settlea@ballardspahr.com
10     Attorney for the Defendant
11

12
     DATED: October 18, 2019                   /s/ Amy L. Bennecoff Ginsburg
13                                             Amy L. Bennecoff Ginsburg Esq.
                                               Kimmel & Silverman, P.C.
14                                             30 East Butler Pike
                                               Ambler, PA 19002
15                                             Tel: 215-540-8888
                                               Fax: 215-540-8817
16                                             Email: teamkimmel@creditlaw.com
                                               Attorney for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28                                              -2-

                                    NOTICE OF VOLUNTARY DISMISSAL

                                                                               2:19-cv-01303-KJM-CKD
27
